 

Exhibit 10.5

 

NINTH AMENDMENT TO SENIOR PROMISSORY NOTE

 

THIS NINTH AMENDMENT TO SENIOR PROMISSORY NOTE (“Ninth Amendment”) is entered
into and effective as of  December 17, 2019, by and between CALAVO GROWERS,
INC., a California corporation (“Lender”), located at 1141-A Cummings Road,
Santa Paula, CA 93060, and FRESHREALM, LLC, a Delaware limited liability company
(“Borrower”), located at 34 N Palm St Suite 100, Ventura, CA 93001.  Lender and
Borrower are sometimes collectively referred to herein as the
“Parties.”  Capitalized terms not otherwise defined herein shall have the same
meaning as those capitalized terms defined in that certain Sixth Amended and
Restated Senior Promissory Note, dated September 18, 2019, by and between the
Parties, as amended by the Seventh and Eighth amendments thereto (collectively,
the “Note”).

 

RECITALS

WHEREAS, the Parties desire to extend the Maturity Date of the Note, as amended
by that certain Eighth Amendment to Senior Promissory Note, dated November 25,
2019 (“Eighth Amendment”), and in connection with the Note, Lender has requested
that Borrower begin to make monthly interest payments on the Note beginning on
October 31, 2020, on the terms and conditions set forth in this Ninth Amendment.

 

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

 

1.         Maturity Date.  Pursuant to Section 4(a) of the Note, as amended by
the Eighth Amendment, the Maturity Date of the Note is hereby extended and
amended from the date of November 1, 2020 to November 1, 2021, and Lender shall
have the option, in its sole and absolute discretion, to extend such amended
Maturity Date of November 1, 2021, for up to two (2) additional and separate one
(1) year extension periods of November 1, 2022, and November 1, 2023,
respectively, by Lender electing in writing and giving notice to Borrower to
extend the applicable Maturity Date under the Note.

 

2.         Monthly Interest Payments.  Beginning on October 31, 2020, and on the
last day of each and every calendar month thereafter (the “Monthly Payment
Dates” and each a “Monthly Payment Date”) throughout the term of this Note and
while any principal is outstanding, Borrower shall make monthly interest
payments under this Note to Lender (the “Monthly Interest Payments” and each a
“Monthly Interest Payment”), as described below.  The Monthly Interest Payment
amount for the interest payment due on each Monthly Payment Date shall consist
of the interest accrued on the unpaid principal Loan Amount due under the Note
during the calendar month ending on the applicable Monthly Payment Date,
calculated on a daily basis using a 365 day year (the “Monthly Interest
Amount”).  For example purposes only and for clarification and avoidance of
doubt, the initial Monthly Interest Amount shall be the interest accrued on the
unpaid principal Loan Amount due under the Note during the 31 days of October





1



 

2020.  In addition to calculation of the Monthly Interest Amount (described
above), interest on the principal balance of the Note, as further described in
Section 3 of the Note, shall also be calculated on a daily basis using a 365 day
year.  If Borrower fails to make the initial Monthly Interest Payment on October
31, 2020, which failure is not cured within five (5) business days after written
notice thereof from Lender to Borrower, then, notwithstanding anything to the
contrary stated in Section 1 of this Ninth Amendment, the Maturity Date shall
revert to November 1, 2020.  Any failure by Borrower to make Monthly Interest
Payments on the applicable Monthly Payment Dates thereafter shall be a Default
pursuant to Section 7 of the Note.

 

3.         No Other Amendments.  Except as specifically amended herein, each of
the provisions of the Note, and all subsequent amendments thereto, shall remain
in full force and effect.

 

4.         Counterparts; Delivery.  This Ninth Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Ninth Amendment by facsimile or other electronic
imaging means shall be effective as an original.

 

5.         Governing Law.  This Ninth Amendment shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choice of laws, of the State
of California applicable to agreements made and to be performed wholly within
the State of California.

 

(Please Proceed to Next Page for Signatures)

 





2



 

IN WITNESS WHEREOF, Borrower and Lender have caused this Ninth Amendment to
Senior Promissory Note to be executed as of the date first written above.

 

 

 

 

BORROWER:

 

 

 

FRESHREALM, LLC

 

 

 

By:

/s/ Michael R. Lippold

 

Name:

Michael Lippold

 

Title:

Chief Executive Officer

 

 

 

LENDER:

 

 

 

CALAVO GROWERS, INC.

 

 

 

By:

/s/ Lecil E. Cole

 

Name:

Lecil Cole

 

Title:

Chief Executive Officer

 

 

 

(Signature Page to Ninth Amendment to Senior Promissory Note)

 

3

